 



Exhibit 10.3

[Execution Copy]

U.S.$80,000,000

SINA Corporation

Zero Coupon Convertible Subordinated Notes Due 2003



--------------------------------------------------------------------------------

PURCHASE AGREEMENT



--------------------------------------------------------------------------------

June 30, 2003

 



--------------------------------------------------------------------------------



 



U.S.$80,000,000

SINA Corporation

Zero Coupon Convertible Subordinated Notes Due 2023

PURCHASE AGREEMENT

June 30, 2003

Credit Suisse First Boston LLC
     As Representative of the Several Purchasers,
     c/o Credit Suisse First Boston LLC
     Eleven Madison Avenue,
     New York, N.Y. 10010-3629

Dear Sirs:

     1.     Introductory. SINA Corporation, a Cayman Islands corporation (the
“Company”), proposes, subject to the terms and conditions stated herein, to
issue and sell to the several initial purchasers named in Schedule A hereto (the
“Purchasers”) U.S.$80,000,000 aggregate principal amount of its Zero Coupon
Convertible Subordinated Notes due 2023 (the “Firm Securities”) and also
proposes to grant to the Purchasers an option, exercisable from time to time by
Credit Suisse First Boston LLC to purchase an aggregate of up to an additional
U.S.$20,000,000 principal amount (“Optional Securities”) of its Zero Coupon
Convertible Subordinated Notes due 2023, to be issued under an indenture, which
is expected to be entered into on July 7, 2003 (the “Indenture”), between the
Company and The Bank of New York, as Trustee. The Firm Securities and the
Optional Securities which the Purchasers may elect to purchase pursuant to
Section 3 hereof are herein collectively called the “Offered Securities”. The
United States Securities Act of 1933, as amended, is herein referred to as the
“Securities Act.”

     The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement of even date herewith among the Company and the
Purchasers (the “Registration Rights Agreement”), pursuant to which the Company
agrees to file a registration statement with the Securities Exchange Commission
(the “Commission”) registering the resale of the Offered Securities and the
Underlying Shares, as hereinafter defined, under the Securities Act.

     The Company hereby agrees with the several Purchasers as follows:

     2.     Representations and Warranties of the Company. The Company
represents and warrants to, and agrees with, the several Purchasers that:



       (a) A preliminary offering circular and an offering circular relating to
the Offered Securities to be offered by the Purchasers have been prepared by the
Company. Such preliminary offering circular (the “Preliminary Offering
Circular”) and offering circular (the “Offering Circular”), as supplemented as
of the date of this Agreement, together with any Exchange Act Reports (as
hereinafter defined) incorporated by reference, and any other document approved,
in

2



--------------------------------------------------------------------------------



 





  writing, by the Company for use in connection with the contemplated resale of
the Offered Securities, if any, are hereinafter collectively referred to as the
“Offering Document”. On the date of this Agreement, the Offering Document does
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The preceding
sentence does not apply to statements in or omissions from the Offering Document
based upon written information furnished to the Company by any Purchaser through
Credit Suisse First Boston LLC (“CSFB”) specifically for use therein, it being
understood and agreed that the only such information is that described as such
in Section 7(b) hereof. Except as disclosed in the Offering Document, on the
date of this Agreement, the Company’s Transition Report on Form 10-K for the
transition period from July 1, 2002 to December 31, 2002, as amended, filed with
the Securities and Exchange Commission (the “Commission”) and all subsequent
reports (collectively, the “Exchange Act Reports”) which have been filed by the
Company with the Commission or sent to shareholders pursuant to the Securities
Exchange Act of 1934 (the “Exchange Act”) not include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Such documents, when they were filed with the Commission,
conformed in all material respects to the requirements of the Exchange Act, the
Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley Act”) and the rules and regulations
of the Commission thereunder.



       (b) The Company has been duly incorporated and is an existing corporation
in good standing under the laws of the Cayman Islands, with power and authority
(corporate and other) to own its properties and conduct its business as
described in the Offering Document; and the Company is duly qualified to do
business as a foreign corporation in good standing in all other jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification, except to the extent that the failure to be so qualified or
be in good standing would not, individually or in the aggregate, have a material
adverse effect on the condition (financial or other), business, properties or
results of operations of the Company and its subsidiaries taken as a whole
(“Material Adverse Effect”).



       (c) Each subsidiary of the Company has been duly incorporated and is an
existing corporation in good standing under the laws of the jurisdiction of its
incorporation, with power and authority (corporate and other) to own its
properties and conduct its business as described in the Offering Document; and
each subsidiary of the Company is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification,
except to the extent that the failure to be so qualified or be in good standing
would not, individually in the aggregate, have a Material Adverse Effect; all of
the issued and outstanding capital stock of each subsidiary of the Company has
been duly authorized and validly issued and is fully paid and nonassessable; and
the capital stock of each subsidiary owned by the Company, directly or through
subsidiaries, is owned free from liens, encumbrances and defects.



       (d) The Indenture and the execution and delivery thereof have been duly
authorized; the Offered Securities have been duly authorized; and when the
Offered Securities are delivered and paid for pursuant to this Agreement on each
Closing Date (as defined below), the Indenture will have been duly executed and
delivered, such Offered Securities will have been duly executed, authenticated,
issued and delivered and will conform to the description thereof contained in
the Offering Document and the Indenture and such Offered Securities will
constitute valid and legally binding obligations of the Company, enforceable in
accordance with their terms, subject to

3



--------------------------------------------------------------------------------



 





  bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.



       (e) When the Offered Securities are delivered and paid for pursuant to
this Agreement on each Closing Date, such Offered Securities will be convertible
into the ordinary shares, par value U.S.$0.133 per share (“Underlying Shares”)
of the Company in accordance with the terms of the Indenture; the Underlying
Shares issuable from time to time upon conversion of such Offered Securities
have been duly authorized and reserved for issuance upon such conversion and,
when issued upon such conversion, will be validly issued, fully paid and
nonassessable; the outstanding Underlying Shares have been duly authorized and
validly issued, are fully paid and nonassessable and conform to the description
thereof contained in the Offering Document; and the stockholders of the Company
have no preemptive rights with respect to the Offered Securities or the
Underlying Shares.



       (f) The authorized share capital of the Company conforms as to legal
matters to the description thereof contained in the Offering Circular.



       (g) Except for the Investors’ Rights Agreement dated as of October 19,
1999, and the registration rights agreement entered into in connection with the
Company’s acquisition of Sun Media Group dated as of September 12, 2001, or as
disclosed in the Offering Document, there are no contracts, agreements or
understandings between the Company and any person granting such person the right
to require the Company to file a registration statement under the Securities Act
with respect to any securities of the Company or to require the Company to
include such securities with the shares registered pursuant to the Registration
Statement, except such as have been validly waived in writing in connection with
the offering hereby and except as described in the Registration Statement.



       (h) No consent, approval, authorization, or order of, or filing with, any
United States, Cayman Islands or PRC governmental agency or body or any court is
required for the consummation of the transactions contemplated by this
Agreement, the Indenture and the Registration Rights Agreement in connection
with the issuance and sale of the Offered Securities by the Company except as
such may be required by the securities or Blue Sky laws of various states in
connection with the offering of the Offered Securities, or for the order of the
Commission declaring the Exchange Offer Registration Statement or the Shelf
Registration Statement (each as defined in the Registration Rights Agreement)
effective.



       (i) Except as disclosed in the Offering Document, under current laws and
regulations of the Cayman Islands and any political subdivision thereof, all
interest, principal, premium, if any, and other payments due or made on the
Offered Securities and dividends and other distributions declared and payable on
the Underlying Shares issuable from time to time upon conversion thereof and the
Underlying Shares issuable from time to time upon conversion thereof may be paid
by the Company to the holder thereof in United States dollars or Cayman Islands
dollar that may be converted into foreign currency and freely transferred out of
the Cayman Islands and all such payments made to holders thereof who are
non-residents of the Cayman Islands will not be subject to income, withholding
or other taxes under laws and regulations of the Cayman Islands or any political
subdivision or taxing authority thereof or therein and will otherwise be free
and clear of any other tax, duty, withholding or deduction in the Cayman Islands
or any political subdivision or taxing authority thereof or therein and without
the necessity of obtaining any governmental

4



--------------------------------------------------------------------------------



 





  authorization in the Cayman Islands or any political subdivision or taxing
authority thereof or therein.



       (j) Neither the Company nor any of its subsidiaries is (i) in violation
of its charter or by-laws or (ii) in default in the performance or observance of
any obligation, agreement or instrument to which the Company or any such
subsidiary is bound or to which any of the properties of the Company or any such
subsidiary is subject, except in the case of clause (ii), to the extent such
default would not have a Material Adverse Effect.



       (k) Each of (A) the execution, delivery and performance of the Indenture
and this Agreement and the Registration Rights Agreement, (B) the issuance and
sale of the Offered Securities and compliance with the terms and provisions
thereof and (C) the issuance and delivery from time to time of the Underlying
Shares by the Company upon conversion of the Offered Securities in accordance
with the terms of the Offered Securities and the provisions of the Indenture
will not result in a breach or violation of any of the terms and provisions of,
or constitute a default under, any statute, any rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any subsidiary of the Company or any of their
properties, or any agreement or instrument to which the Company or any such
subsidiary is a party or by which the Company or any such subsidiary is bound or
to which any of the properties of the Company or any such subsidiary is subject
which, in each case, is material to the Company and its subsidiaries taken as a
whole, or the charter or by-laws of the Company or any such subsidiary, and the
Company has full power and authority to authorize, issue and sell the Offered
Securities.



       (l) This Agreement and the Registration Rights Agreement have been duly
authorized, executed and delivered by the Company.



       (m) Except as disclosed in the Offering Document, the Company and its
subsidiaries have good and marketable title to all real properties and all other
properties and assets owned by them, in each case free from liens, encumbrances
and defects that would materially affect the value thereof or materially
interfere with the use made or to be made thereof by them; and except as
disclosed in the Offering Document, the Company and its subsidiaries hold any
leased real or personal property under valid and enforceable leases with no
exceptions that would materially interfere with the use made or to be made
thereof by them.



       (n) Except as set forth in the Offering Document, the Company and its
subsidiaries possess adequate certificates, authorizations or permits issued by
appropriate governmental agencies or bodies, including all necessary licenses,
consents, authorizations, sanctions, permissions, declarations, approvals,
orders, registrations, clearances, certificates, permits, report to and filings
(hereinafter referred to as “PRC Governmental Authorizations”), with any PRC
court (whether at the national or local level) or PRC governmental agency or
body or any stock exchange authority or any other regulatory body (including,
without limitation, the Ministry of Information Industry, State Administration
of Industry and Commerce, the Ministry of Commerce, China Securities Regulatory
Commission) having jurisdiction over the Company and the PRC Subsidiaries (as
defined herein) (hereinafter referred to as “PRC Governmental Agency”), for the
Company and its subsidiaries necessary to conduct the business now operated by
them and have not received any notice of proceedings relating to the revocation
or modification of any such certificate, authority or permit that, if determined
adversely to the Company or any of its subsidiaries, would individually or in
the aggregate have a Material Adverse Effect.

5



--------------------------------------------------------------------------------



 





       (o) Except as disclosed in the Offering Document, the Company and each of
the subsidiaries of the Company listed in Schedule C hereto (each a “PRC
Subsidiary”) are in compliance with all regulatory requirements imposed by PRC
Governmental Agencies pertaining to or relating to the business conducted in the
PRC by the Company through the PRC Subsidiaries, including, but not limited to,
licensing requirements relating to online advertising; and the Company and each
of the PRC Subsidiaries has applied for all permits or licenses to comply with
regulatory requirements to become effective imminently including, but not
limited to, the “Internet Culture Regulation Provisional Rules and Decrees”.



       (p) No labor dispute with the employees of the Company or any subsidiary
exists or, to the knowledge of the Company upon due inquiry, is imminent that
might have a Material Adverse Effect.



       (q) The Company and its subsidiaries own, possess or can acquire on
reasonable terms, adequate trademarks, trade names and other rights to
inventions, know-how, patents, copyrights, confidential information and other
intellectual property (collectively, “intellectual property rights”) necessary
to conduct the business now operated by them, and have not received any notice
of infringement of or conflict with asserted rights of others with respect to
any intellectual property rights that, if determined adversely to the Company or
any of its subsidiaries, would individually or in the aggregate have a Material
Adverse Effect.



       (r) Except as disclosed in the Offering Document, there are no pending
legal or governmental actions, suits or proceedings against or affecting the
Company, any of its subsidiaries or any of their respective properties that, if
determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect, or would
materially and adversely affect the ability of the Company to perform its
obligations under the Indenture or this Agreement or the Registration Rights
Agreement or which are otherwise material in the context of the sale of the
Offered Securities; and no such actions, suits or proceedings are, to the
Company’s knowledge upon due inquiry, threatened or contemplated.



       (s) The financial statements included in or incorporated by reference in
the Offering Document, together with all related schedules and notes, present
fairly the financial position of the Company and its consolidated subsidiaries
as of the dates shown and their results of operations and cash flows for the
periods shown, and, except as otherwise disclosed in the Offering Document, such
financial statements have been prepared in conformity with the generally
accepted accounting principles in the United States applied on a consistent
basis, except where disclosed therein; all non-GAAP financial information
included or incorporated by reference in the Offering Document complies with the
requirements of Regulation G and Item 10 of Regulation S-K.



       (t) The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (A) transactions are executed
in accordance with management’s general or specific authorization;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles or any
other criteria applicable to such statements and to maintain accountability for
assets; (C) access to assets is permitted only in accordance with management’s
general or specific authorization; and (D) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. The Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-14 under
the Exchange Act) that are

6



--------------------------------------------------------------------------------



 





  effective in ensuring that information required to be disclosed by the Company
in the reports that it will file or submit under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the Commission, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it will file or submit under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate to allow timely decisions regarding required
disclosure.



       (u) Except as disclosed in the Offering Document, since the date of the
latest audited financial statements included in the Offering Document there has
been no material adverse change, nor any development or event involving a
prospective material adverse change, in the condition (financial or other),
business, properties or results of operations of the Company and its
subsidiaries taken as a whole, and, except as disclosed in or contemplated by
the Offering Document, there has been no dividend or distribution of any kind
declared, paid or made by the Company on any class of its capital stock.



       (v) The Company is subject to the reporting requirements of either
Section 13 or Section 15(d) of the Securities Exchange Act of 1934 and files
reports with the Commission on the Electronic Data Gathering, Analysis, and
Retrieval (EDGAR) system.



       (w) The Company is not and, after giving effect to the offering and sale
of the Offered Securities and the application of the proceeds thereof as
described in the Offering Document, will not be an “investment company” as
defined in the United States Investment Company Act of 1940 (the “Investment
Company Act”).



       (x) No securities of the same class (within the meaning of Rule
144A(d)(3) under the Securities Act) as the Offered Securities are listed on any
national securities exchange registered under Section 6 of the Exchange Act or
quoted in a U.S. automated inter-dealer quotation system.



       (y) The offer and sale of the Offered Securities in the manner
contemplated by this Agreement will be exempt from the registration requirements
of the Securities Act by reason of Section 4(2) thereof and Regulation S
thereunder will be exempt from the registration requirements of the Securities
Act by reason of Regulation S thereunder; and subject to the accuracy of the
Purchasers’ representations, warranties and covenants contained herein, it is
not necessary to qualify an indenture in respect of the Offered Securities under
the United States Trust Indenture Act of 1939, as amended (the “Trust Indenture
Act”).



       (z) The entering into and performance or enforcement of this Agreement in
accordance with its terms will not subject the Purchasers to a requirement to be
licensed or otherwise qualified to do business in the PRC, nor will the
Purchasers be deemed to be resident, domiciled, carrying on business through an
establishment or place in the PRC or in breach of any laws or regulations in the
PRC by reason of the entering into, performance or enforcement of this
Agreement.



       (aa) All local and national PRC governmental tax waivers and other local
and national PRC tax relief accorded to the PRC Subsidiaries are valid, binding
and enforceable and do not violate any provision of any law or statute or any
order rule regulation of any local or national PRC

7



--------------------------------------------------------------------------------



 





  Governmental Agency, and each of the subsidiaries of the Company has paid all
taxes in each jurisdiction in which it conducts business, which it is required
to have paid.



       (bb) None of the Company, any of its subsidiaries or its officers,
directors, supervisors, managers, agents or employees has, directly or
indirectly, (A) made or authorized any contribution, payment or gift of funds or
property to any official, employee or agent of any governmental agency,
authority or instrumentality in the Cayman Islands, the PRC or any other
jurisdiction or (B) made any contribution to any candidate for public office, in
either case, where either the payment or the purpose of such contribution,
payment or gift was or is prohibited under any applicable law, rule or
regulation of any locality.



       (cc) Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf (i) has, within the six-month period prior to the
date hereof, offered or sold in the United States or to any U.S. person (as such
terms are defined in Regulation S under the Securities Act) the Offered
Securities or any security of the same class or series as the Offered Securities
or (ii) has offered or will offer or sell the Offered Securities (A) in the
United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) under the Securities Act or
(B) with respect to any such securities sold in reliance on Rule 903 of
Regulation S (“Regulation S”) under the Securities Act, by means of any directed
selling efforts within the meaning of Rule 902(c) of Regulation S. The Company,
its affiliates and any person acting on its or their behalf have complied and
will comply with the offering restrictions requirement of Regulation S. The
Company has not entered and will not enter into any contractual arrangement with
respect to the distribution of the Offered Securities except for this Agreement.



       (dd) There is no “substantial U.S. market interest” as defined in
Rule 902(n) of Regulation S in the Company’s debt securities.

     3.     Purchase, Sale and Delivery of Offered Securities. On the basis of
the representations, warranties and agreements herein contained, but subject to
the terms and conditions herein set forth, the Company agrees to sell to the
Purchasers, and the Purchasers agree, severally and not jointly, to purchase
from the Company, at a purchase price of 97.5% of the principal amount thereof,
the respective principal amounts of Firm Securities set forth opposite the names
of the several Purchasers in Schedule A hereto.

     The Company will deliver against payment of the purchase price the Firm
Securities in the form of one or more permanent global Securities in definitive
form (the “Firm Global Securities”) deposited with the Trustee as custodian for
The Depository Trust Company (“DTC”) and registered in the name of Cede & Co.,
as nominee for DTC. Interests in any permanent global Securities will be held
only in book-entry form through DTC, except in the limited circumstances
described in the Offering Document. Payment for the Firm Securities shall be
made by the Purchasers in Federal (same day) funds by official check or checks
or wire transfer to an account at a bank acceptable to CSFB drawn to the order
of the Company at the office of Shearman & Sterling LLP, 12th Floor, Gloucester
Tower, The Landmark, 11 Pedder Street, Central, Hong Kong at 9:00 A.M. (New York
time), on July 7, 2003, or at such other time not later than seven full business
days thereafter as CSFB and the Company determine, such time being herein
referred to as the “First Closing Date”, against delivery to the Trustee as
custodian for DTC of the Firm Global Securities representing all of the Firm
Securities. The Firm Global Securities will be made available for checking at
the above office of Shearman & Sterling LLP at least 24 hours prior to the First
Closing Date.

     In addition, upon written notice from CSFB given to the Company from time
to time not more than 30 days subsequent to the date of this Agreement, the
Purchasers may purchase all or less than all of the

8



--------------------------------------------------------------------------------



 



Optional Securities at the purchase price per principal amount of Offered
Securities to be paid for the Firm Securities. The Company agrees to sell to the
Purchasers the principal amount of Optional Securities specified in such notice
and the Purchasers agree, severally and not jointly, to purchase such Optional
Securities. Such Optional Securities shall be purchased from the Company for the
account of each Purchaser in the same proportion as the principal amount of Firm
Securities set forth opposite such Purchaser’s name in Schedule A hereto bears
to the total principal amount of Firm Securities (subject to adjustment by CSFB
to eliminate fractions). No Optional Securities shall be sold or delivered
unless the Firm Securities previously have been, or simultaneously are, sold and
delivered. The right to purchase the Optional Securities or any portion thereof
may be exercised from time to time and to the extent not previously exercised
may be surrendered and terminated at any time upon notice by CSFB to the
Company.

     Each time for the delivery of and payment for the Optional Securities,
being herein referred to as the “Optional Closing Date”, which may be the First
Closing Date (the First Closing Date and each Optional Closing Date, if any,
being sometimes referred to as a “Closing Date”), shall be determined by CSFB on
behalf of the several Purchasers but shall not be later than seven full business
days after written notice of election to purchase Optional Securities is given.

     The Company will deliver against payment of the purchase price the Optional
Securities being purchased on each Optional Closing Date in the form of one or
more permanent global Securities in definitive form (each, an “Optional Global
Security”) deposited with the Trustee as custodian for DTC and registered in the
name of Cede & Co., as nominee for DTC. Payment for such Optional Securities
shall be made by the Purchasers in Federal (same day) funds by official check or
checks or wire transfer to an account at a bank acceptable to CSFB drawn to the
order of the Company at the office of Shearman & Sterling LLP, 12th Floor,
Gloucester Tower, The Landmark, 11 Pedder Street, Central, Hong Kong, against
delivery to the Trustee as custodian for DTC of the Optional Global Securities
representing all of the Optional Securities being purchased on such Optional
Closing Date.

     4.     Representations by Purchasers; Resale by Purchasers.



       (a) Each Purchaser severally represents and warrants to the Company that
it is an “accredited investor” within the meaning of Regulation D under the
Securities Act.



       (b) Each Purchaser severally acknowledges that the Offered Securities
have not been registered under the Securities Act and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
except in accordance with Regulation S or pursuant to an exemption from the
registration requirements of the Securities Act. Each Purchaser severally
represents and agrees that it has offered and sold the Offered Securities, and
will offer and sell the Offered Securities only in accordance with Rule 903 or
Rule 144A under the Securities Act (“Rule 144A”). Accordingly, neither such
Purchaser nor its affiliates, nor any persons acting on its or their behalf,
have engaged or will engage in any directed selling efforts with respect to the
Offered Securities and such Purchaser, its affiliates and all persons acting on
its or their behalf have complied and will comply with the offering restrictions
requirement of Regulation S and Rule 144A.



       (c) Each Purchaser severally agrees that it and each of its affiliates
has not entered and will not enter into any contractual arrangement with respect
to the distribution of the Offered Securities except for any such arrangements
with the other Purchasers or affiliates of the other Purchasers or with the
prior written consent of the Company.

9



--------------------------------------------------------------------------------



 





       (d) Each Purchaser severally agrees that it and each of its affiliates
will not offer or sell the Offered Securities in the United States by means of
any form of general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act, including, but not limited to (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. Each Purchaser severally agrees, with
respect to resales made in reliance on Rule 144A of any of the Offered
Securities, to deliver either with the confirmation of such resale or otherwise
prior to settlement of such resale a notice to the effect that the resale of
such Offered Securities has been made in reliance upon the exemption from the
registration requirements of the Securities Act provided by Rule 144A.



       (e) Each of Purchaser severally agrees that (i) it has not offered or
sold and will not offer or sell or permit to be offered or sold in Hong Kong, by
means of any document, any notes, other than to persons whose ordinary business
is to buy or sell shares or debentures, whether as principal or agent, or in
circumstances which do not constitute an offer to the public within the meaning
of the Companies Ordinance (Cap. 32) of Hong Kong; and (ii) unless it is a
person permitted to do so under the securities laws of Hong Kong, it has not
issued or had in its possession for the purpose of issue, and will not issue or
have in its possession for the purpose of issue, any advertisement, document or
invitation, whether in Hong Kong or elsewhere, which is or contains an
invitation to the public to enter into or offer to enter into an agreement to
acquire, dispose of, subscribe for or underwrite the Offered Securities (except
if permitted to do so under the securities laws of Hong Kong) other than with
respect to Offered Securities intended to be disposed of to persons outside Hong
Kong or only to “professional investors” within the meaning of the Securities
and Futures Ordinance (Cap. 571) of Hong Kong and any rules made thereunder.



       (f) Each Purchaser severally represents and agrees that (i) it has not
offered or sold, and, prior to the expiry of a period of six months from the
closing date, will not offer or sell any Offered Securities to persons in the
United Kingdom except to persons whose ordinary activities involve them in
acquiring, holding, managing or disposing of investments (as principal or agent)
for the purposes of their businesses or otherwise in circumstances which have
not resulted and will not result in an offer to the public in the United Kingdom
within the meaning of the Public Offers of Securities Regulations 1995 (as
amended); (ii) it has only communicated or caused to be communicated and will
only communicate or cause to be communicated any invitation or inducement to
engage in investment activity (within the meaning of section 21 of the Financial
Services and Markets Act 2000 (the “FSMA”)) received by it in connection with
the issue or sale of any Offered Securities in circumstances in which section
21(1) of the FSMA does not apply to the Company; and (iii) it has complied with
and will comply with, all applicable provisions of the FSMA with respect to
anything done by it in relation to the Offered Securities in, from or otherwise
involving the United Kingdom.

     5.     Certain Agreements of the Company. The Company agrees with the
several Purchasers that:



       (a) The Company will advise CSFB promptly of any proposal to amend or
supplement the Offering Document and will not effect such amendment or
supplementation without CSFB’s consent. If, at any time prior to the completion
of the resale of the Offered Securities by the Purchasers, any event occurs as a
result of which the Offering Document as then amended or supplemented would
include an untrue statement of a material fact or omit to state any material
fact

10



--------------------------------------------------------------------------------



 





  necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or if it is necessary
at any such time to amend or supplement the Offering Document to comply with any
applicable law, the Company promptly will notify CSFB of such event and promptly
will prepare, at its own expense, an amendment or supplement which will correct
such statement or omission or effect such compliance. Neither CSFB’s consent to,
nor the Purchasers’ delivery to offerees or investors of, any such amendment or
supplement shall constitute a waiver of any of the conditions set forth in
Section 6.



       (b) The Company will furnish to CSFB copies of any preliminary offering
circular, the Offering Document and all amendments and supplements to such
documents, in each case as soon as available and in such quantities as CSFB
requests, and the Company will furnish to CSFB on the date hereof one copy of
the Offering Document signed by a duly authorized officer of the Company. At any
time when the Company is not subject to Section 13 or 15(d) of the Exchange Act
and is not exempt from reporting pursuant to Rule 12g3-2(b) under the Exchange
Act, the Company will promptly furnish or cause to be furnished to CSFB and,
upon request of holders and prospective purchasers of the Offered Securities, to
such holders and purchasers, copies of the information required to be delivered
to holders and prospective purchasers of the Offered Securities pursuant to
Rule 144A(d)(4) under the Securities Act (or any successor provision thereto) in
order to permit compliance with Rule 144A in connection with resales by such
holders of the Offered Securities. The Company will pay the expenses of printing
and distributing to the Purchasers all such documents.



       (c) The Company will arrange for the qualification of the Offered
Securities for sale and the determination of their eligibility for investment
under the laws of such jurisdictions in the United States and Canada as CSFB
designates and will continue such qualifications in effect so long as required
for the resale of the Offered Securities by the Purchasers, provided that the
Company will not be required to qualify as a foreign corporation or to file a
general consent to service of process in any such state.



       (d) During the period of two years after the later of the First Closing
Date and the last Optional Closing Date, the Company will, upon request, furnish
to CSFB, each of the other Purchasers and any holder of Offered Securities a
copy of the restrictions on transfer applicable to the Offered Securities.



       (e) During the period of two years after the later of the First Closing
Date and the last Optional Closing Date, the Company will not, and will not
permit any of its affiliates (as defined in Rule 144 under the Securities Act)
to, resell any of the Offered Securities that have been reacquired by any of
them; provided, however, that this covenant shall not apply to any of the
Offered Securities that have been reacquired by any of the affiliates of the
Company and that are sold by any of them pursuant to an effective Registration
Statement.



       (f) During the period of two years after the later of the First Closing
Date and the last Optional Closing Date, the Company will not be or become, an
open-end investment company, unit investment trust or face-amount certificate
company that is or is required to be registered under Section 8 of the
Investment Company Act.



       (g) The Company will pay all expenses (together with VAT where
applicable) incidental to the performance of its obligations under this
Agreement, the Indenture and the Registration Rights Agreement, including
(i) the fees and expenses of the Trustee and its professional advisers; (ii) all
expenses in connection with the execution, issue, authentication,

11



--------------------------------------------------------------------------------



 





  packaging and initial delivery of the Offered Securities and, as applicable,
the Exchange Securities (as defined in the Registration Rights Agreement), the
preparation and printing of this Agreement, the Registration Rights Agreement,
the Offered Securities, the Indenture, the Offering Document and amendments and
supplements thereto, and any other document relating to the issuance, offer,
sale and delivery of the Offered Securities and as applicable, the Exchange
Securities; (iii) the cost of qualifying the Offered Securities for trading in
The PortalSM Market (“PORTAL”) and any expenses incidental thereto; (iv) the
cost of any advertising approved by the Company in connection with the issue of
the Offered Securities; (v) for any expenses (including fees and disbursements
of counsel) incurred in connection with qualification of the Offered Securities
for sale under the laws of such jurisdictions in the United States and Canada as
CSFB designates and the printing of memoranda relating thereto, and (vi) for
expenses incurred in distributing preliminary offering circulars and the
Offering Document (including any amendments and supplements thereto) to the
Purchasers, except that CSFB shall reimburse the Company, up to 0.25% of the
gross proceeds of the Offered Securities, for reasonable out of pocket expenses
incurred by the Company as set forth above. It being understood, however, that
except as provided in this Section 5, each Purchaser will pay all of its costs
and expenses, including fees and disbursements of counsel in connection with any
offers it may make.



       (h) In connection with the offering, until CSFB shall have notified the
Company and the other Purchasers of the completion of the resale of the Offered
Securities, neither the Company nor any of its affiliates has or will, either
alone or with one or more other persons, bid for or purchase for any account in
which it or any of its affiliates has a beneficial interest any Offered
Securities or attempt to induce any person to purchase any Offered Securities;
and neither it nor any of its affiliates will make bids or purchases for the
purpose of creating actual, or apparent, active trading in, or of raising the
price of, the Offered Securities.



       (i) For a period of 90 days after the date of the initial offering of the
Offered Securities by the Purchasers, the Company will not offer, sell, contract
to sell, pledge or otherwise dispose of, directly or indirectly, or file with
the Commission a registration statement under the Securities Act relating to,
any United States dollar-denominated debt securities issued or guaranteed by the
Company and having a maturity of more than one year from the date of issue, or
any ordinary shares, par value U.S.$0.133 per share, of the Company (“Ordinary
Shares”) or securities convertible into or exchangeable or exercisable for
Ordinary Shares or warrants or other rights to purchase Ordinary Shares, or
publicly disclose the intention to make any such offer, sale, pledge,
disposition or filing, without the prior written consent of CSFB. The foregoing
sentence shall not apply to (A) the sale or conversion of Offered Securities
under this Agreement, (B) the issuance by the Company of any Ordinary Shares
upon the exercise of an option or warrant or the conversion of a security, in
each case, outstanding on the date hereof, (C) the grant by the Company of
options to directors, employees, consultants or other service providers of the
Company or its Subsidiaries pursuant to a plan in effect on the date hereof,
(D) any Ordinary Shares or other rights to acquire capital stock of the Company
issued pursuant to equipment financing, lease financing or working capital
financing activities entered into in the ordinary course of business, or (E) any
Ordinary Shares or other rights to acquire capital stock of the Company issued
in connection with the acquisition of complementary businesses or technologies
by merger or acquisition or in connection with partnering, license or similar
transactions; provided, however, that, in the case of (D) and (E), any person
acquiring any Ordinary Shares or other rights to acquire capital stock of the
Company is otherwise subject to a similar lock-up agreement for 90 days. The
Company will not at any time offer, sell, contract to sell, pledge or otherwise
dispose of, directly or indirectly, any securities under circumstances where
such offer, sale, pledge, contract or disposition would cause the

12



--------------------------------------------------------------------------------



 





  exemption afforded by Section 4(2) of the Securities Act or the safe harbor of
Regulation S thereunder to cease to be applicable to the offer and sale of the
Offered Securities.



       (j) The Company will indemnify and hold harmless the Purchasers against
any documentary, stamp or similar issuance tax, including any interest and
penalties, on the creation, issuance and sale of the Offered Securities and on
the execution and delivery of this Agreement. All payments to be made by the
Company hereunder shall be made without withholding or deduction for or on
account of any present or future taxes, duties or governmental charges
whatsoever within the Cayman Islands, Hong Kong or the PRC unless the Company is
compelled by law to deduct or withhold such taxes, duties or charges. In that
event, the Company shall pay such additional amounts as may be necessary in
order that the net amounts received after such withholding or deduction shall
equal the amounts that would have been received if no withholding or deduction
had been made.

     6.     Conditions of the Obligations of the Purchasers. The obligations of
the several Purchasers to purchase and pay for the Firm Securities on the First
Closing Date and for the Optional Securities on each Optional Closing Date will
be subject to the accuracy of the representations and warranties on the part of
the Company herein, to the accuracy of the statements of officers of the Company
made pursuant to the provisions hereof, to the performance by the Company of its
obligations hereunder and to the following additional conditions precedent:



       (a) The Purchasers shall have received a letter, dated the date of this
Agreement and the Closing Date, of PricewaterhouseCoopers in the form attached
to this Agreement as Schedule B.



       (b) Subsequent to the execution and delivery of this Agreement, there
shall not have occurred (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of the Company and its subsidiaries taken as one
enterprise which, in the reasonable judgment of CSFB, is material and adverse
and makes it impractical or inadvisable to proceed with completion of the
offering or the sale of and payment for the Offered Securities; (ii) any
downgrading in the rating of any debt securities of the Company by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 436(g) under the Securities Act), or any public announcement that any
such organization has under surveillance or review its rating of any debt
securities of the Company (other than an announcement with positive implications
of a possible upgrading, and no implication of a possible downgrading, of such
rating)or any announcement that the Company has been placed on negative outlook;
(iii) any change in U.S., Cayman Islands, PRC or international financial,
political or economic conditions or currency exchange rates or exchange controls
as would, in the reasonable judgment of CSFB, be likely to prejudice materially
the success of the proposed issue, sale or distribution of the Offered
Securities, whether in the primary market or in respect of dealings in the
secondary market, (iv) any material suspension or material limitation of trading
in securities generally on the New York Stock Exchange, Nasdaq, or any setting
of minimum prices for trading on such exchange; (v) or any suspension of trading
of any securities of the Company on any exchange or in the over-the-counter
market; (vi) any banking moratorium declared by U.S. Federal or New York
authorities; (vii) any major disruption of settlements of securities or
clearance services in the United States; (viii) any attack on, outbreak or
escalation of hostilities or act of terrorism involving the United States,
Cayman Islands or the PRC, any declaration of war by Congress or any other
national or international calamity or emergency if, in the reasonable judgment
of CSFB, the effect of any such attack, outbreak, escalation, act, declaration,
calamity or emergency makes it impractical or inadvisable to proceed with
completion of the offering or sale of and payment for the Offered Securities.

13



--------------------------------------------------------------------------------



 





       (c) The Purchasers shall have received an opinion, dated such Closing
Date of Maples and Calder Asia, Cayman Islands counsel for the Company that:



       (i) The Company has been duly incorporated and is validly existing as an
exempted company with limited liability for an unlimited duration under the laws
of the Cayman Islands with full corporate power and authority to own its
property and assets and to carry on its business in accordance with its
Memorandum and Articles of Association and to enter into and execute and perform
its obligations under this Agreement;



       (ii) The Company has an authorised capital as set forth in the Offering
Circular, and all of the issued Shares in the capital of the Company (including
the Shares being issued and delivered from time to time upon conversion when
issued, entered on the Register of Members of the Company and delivered in
accordance with the terms of the Purchase Agreement and the Indenture) have been
duly and validly authorised and issued, are or, upon entry as fully paid on the
Register of members of the Company following payment of the conversion price,
will be, fully paid and non-assessable and conform to the description thereof
contained in the Offering Circular;



       (iii) The execution and delivery of this Agreement, the Indenture and the
Registration Rights Agreement by the Company and the performance of its
obligations thereunder have been duly authorised and approved by all necessary
corporate action of the Company and do not violate, conflict with or result in a
breach of any of the terms or provisions of its memorandum and articles of
association or any law, public rule or regulation applicable to the Company in
the Cayman Islands currently in force and do not violate, conflict with or
result in a breach of any existing order or decree of any governmental authority
or agency or any official body in the Cayman Islands;



       (iv) This Agreement, the Indenture and the Registration Rights Agreement,
when executed and delivered for and on behalf of the Company, will constitute
legal, valid and binding obligations of the Company enforceable in the Cayman
Islands in accordance with its terms except and in so far as such enforcement
may be limited as hereinafter set forth;



       (v) No authorisations, consents, orders, permissions or approvals are
required from any governmental authorities or agencies or other official bodies
in the Cayman Islands and no notice to or other filing with or action by any
Cayman Islands governmental authority or regulatory body is required in
connection with:

              (A)   the execution and delivery of this Agreement, the Indenture
and the Registration Rights Agreement;               (B)   the performance of
any obligation under this Agreement, the Indenture and the Registration Rights
Agreement; and               (C)   the payment of any amount under this
Agreement, the Indenture and the Registration Rights Agreement.

14



--------------------------------------------------------------------------------



 





       (vi) It is not necessary to ensure the legality, validity, enforceability
or admissibility in evidence of this Agreement that any document be filed,
recorded or enrolled with any governmental department, agency or other authority
in the Cayman Islands;



       (vii) The statements in the Offering Circular under the captions
“Enforceability of Civil Liabilities”, “Description of Share Capital –
Differences in Corporate Law”, “Certain Income Tax Considerations – Cayman
Islands Taxation” insofar as such statements constitute summaries of the legal
matters, documents or proceedings referred to therein, in each case to the
extent, and only to the extent, governed by the laws of the Cayman Islands,
fairly present the information and summarise the matters referred to therein;



       (viii) The Company is in good standing with the Registrar of Companies in
the Cayman Islands;



       (ix) No stamp duties or other similar taxes or charges are payable under
the laws of the Cayman Islands in respect of (i) the execution or delivery of
the Purchase Agreement, the Indenture and the Registration Rights Agreement or
the performance or enforcement of the terms thereof by any of the Purchasers,
(ii) the issuance and sale of the Offered Securities by the Company; (iii) the
issuance and delivery of the Shares upon the conversion of the Offered
Securities or (iv) the sale and delivery outside of the Cayman Islands by the
Purchasers of the Offered Securities to the subsequent purchasers thereof,
unless they are executed in or thereafter brought within the jurisdiction of the
Cayman Islands (e.g. for the purposes of enforcement);



       (x) There are currently no taxes or other charges or deductions payable
(by withholding or otherwise) to the Cayman Islands Government or any taxing
authority thereof on or by virtue of (i) the execution, delivery or enforcement
of this Agreement, the Indenture and the Registration Rights Agreement, (ii) any
payment of any nature to be made by the Company under any of this Agreement, the
Indenture and the Registration Rights Agreement (iii) the issuance and sale of
the Offered Securities by the Company, (iv) the issuance and delivery of the
Shares upon the conversion of the Offered Securities or (v) the sale and
delivery outside of the Cayman Islands by the Initial Purchasers of the Offered
Securities to the initial purchasers thereof. The Cayman Islands currently have
no income, corporate or capital gains tax and no estate duty, inheritance tax or
gift tax;



       (xi) The choice of the laws of New York to govern this Agreement, the
Indenture and the Registration Rights Agreement will be upheld as a valid choice
of law under the laws of the Cayman Islands and the courts of the Cayman Islands
would uphold such choice of law in a suit on this Agreement, the Indenture and
the Registration Rights Agreement brought in the courts of the Cayman Islands,
assuming it is so pleaded. An action against the Company in the Cayman Islands
under this Agreement, the Indenture and the Registration Rights Agreement could
be instituted in the Grand Court, which has jurisdiction over the Company,
without first having to obtain a judgment in respect of this Agreement, the
Indenture and the Registration Rights Agreement in a court of New York or any
other relevant jurisdiction. In the event of any proceedings being brought in
the Cayman Islands courts in respect of a monetary obligation expressed to be
payable in a currency other than Cayman Islands dollars, a Cayman Islands court
would give judgment

15



--------------------------------------------------------------------------------



 





  expressed as an order to pay such currency or its Cayman Islands dollar
equivalent at the time of payment or enforcement of the judgment;



       (xii) The submission to the jurisdiction of the courts sitting in New
York City, and the appointment of an agent to accept service of process in such
jurisdiction, is legal, valid and binding on the Company;



       (xiii) Although there is no statutory enforcement in the Cayman Islands
of judgments obtained in New York, the courts of the Cayman Islands will
recognise and enforce a judgment of a foreign court of competent jurisdiction in
respect of any legal suit or proceeding arising out of or relating to this
Agreement, the Indenture and the Registration Rights Agreement without retrial
on the merits based on the principle that a judgment of a competent foreign
court imposes upon the judgment debtor an obligation to pay the sum for which
judgment has been given provided that such judgment is final and conclusive, for
a liquidated sum, not in respect of taxes or a fine or penalty, is not
inconsistent with a Cayman Islands judgment in respect of the same matter, and
was not obtained in a manner and is not of a kind the enforcement of which is
contrary to the public policy of the Cayman Islands. A Cayman Islands court may
stay proceedings if concurrent proceedings are being brought elsewhere. A
foreign judgment may be final and conclusive even if subject to appeal. However,
if appealable, a Cayman Islands court may stay enforcement until such appeal has
been heard;



       (xiv) Based on such counsel’s review of the Register of Writs and other
Originating Process for the period from 9 July 1997, there are no actions
pending against the Company in the Grand Court of the Cayman Islands on July 4,
2003. A search at the Companies Registry in the Cayman Islands would not reveal
any order or resolution for the winding up of the Company because under Cayman
Islands law the records kept by the Registrar of Companies are not documents of
public record. The enquiries referred to above which such counsel has made at
the Grand Court of the Cayman Islands have revealed no record of the
presentation of any winding up petition in respect of the Company. Such counsel
assumes that there has been no change in this position since the date on which
the enquiries were made; and



       (xv) There is no exchange control legislation under Cayman Islands law
and accordingly there are no exchange control regulations imposed under Cayman
Islands law.



       (d) The Purchasers shall have received an opinion, dated such Closing
Date of Jun He Law Offices, PRC counsel for the Company, that:



       (i) Each of the PRC Subsidiaries has been duly incorporated and is
validly existing as a limited liability company under the laws of the PRC with
legal right, power and authority (corporate or otherwise), as authorized by the
PRC government, to own, use, lease and operate its assets and, to the best of
such counsel’s knowledge after due inquiries under current circumstance, to
conduct its business in connection with online advertising, mobile value-added
services (except for the provision of trans-provincial mobile value-added
services may be required the trans-provincial value added telecom license issued
by the Ministry of Information Industry which none of the PRC Subsidiaries has
obtained) and online games (the provision of which may be subject to the
approval of the Ministry of Culture in accordance with the Interim Regulations
on the Management of the Culture of the Internet, which will come into effective
as of July 1, 2003) (for purposes of such

16



--------------------------------------------------------------------------------



 





  opinion, online advertising, mobile value-added services and online games
collectively referred to hereinafter as the “Major Business”) in the manner as
described in the Offering Circular and is duly qualified to transact business
under PRC law and regulations. The Articles of Association, the business license
and other constituent documents of each PRC Subsidiary comply with the
requirements of applicable PRC law and regulations and are in full force and
effect;



       (ii) All equity interest of each of the material PRC Subsidiaries listed
in Schedule D hereto (each a “Material PRC Subsidiary”) is fully paid and
legally owned by the entities or individuals, as the case may be, listed in
Schedule C attached to such counsel’s opinion (the “Shareholders”), with such
counsel’s proper verification, free and clear of all liens, encumbrances,
equities or claims except for the pledges as described in Schedule D to such
counsel’s opinion; each Material PRC Subsidiary has obtained all PRC
Governmental Authorizations which are required under PRC law and regulations to
be obtained from governmental agencies for the ownership by each of the
Shareholders of its/his/her equity interest in such Material PRC Subsidiary, and
no other PRC Governmental Authorization is required under PRC law and
regulations for such ownership;



       (iii) Based on such counsel’s general review of the title documents and
without independent check or verification thereof, each Material PRC Subsidiary
has valid title to, or valid leasehold interests in, all of their material real
property and valid title to all material personal property owned by it, to such
counsel’s knowledge and without independent check or verification thereof, in
each case free and clear of all liens, encumbrances, third party rights or
interest, defects or any other restrictions except such as are described in the
Offering Circular or such as do not materially affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by such Material PRC Subsidiary; subject to such counsel having received the
asset list of each subsidiary and receipts to evidence such ownership and any
real property and building held under lease by each Material PRC Subsidiary is
held by it under valid, subsisting and enforceable leases in full force and
effect with such exceptions as are not material and do not interfere with the
use made or proposed to be made of such property and buildings by such Material
PRC Subsidiary and no material default (or event which with notice or lapse of
time, or both, would constitute such as default) by such Material PRC Subsidiary
has occurred and is continuing under any such lease;



       (iv) Based upon the representations and warranties of the Company and the
PRC Subsidiaries, there are no legal, arbitral or governmental proceedings
current or pending or threatened or likely to be threatened in the PRC to which
the Company or any of the Material PRC Subsidiaries is a party or of which any
property or asset of the Company or any of the Material PRC Subsidiaries is the
subject which, if determined adversely to the Company or such Material PRC
Subsidiary, as the case may be, would individually or in the aggregate have a
material adverse effect on the general affairs, management, business condition
(financial or otherwise), assets, liabilities, current or future combined
financial position, shareholders’ equity or results of operations of the Company
or such Material PRC Subsidiary or on the Company’s ability to consummate the
transactions contemplated by this Agreement, the Indenture or the Registration
Rights Agreement, except for those as listed in Schedule E attached to such
counsel’s opinion; and no such proceedings are threatened or contemplated by any
PRC Governmental Agency or non-governmental

17



--------------------------------------------------------------------------------



 





  persons or entities and there is no claim, event, fact or circumstance of
material importance which is likely to give rise to a claim against the Company
or any of the Material PRC Subsidiaries in the PRC;



       (v) Each of (A) the issue and sale of the Offered Securities, (B) the
issuance and delivery of the common shares of the Company upon conversion by
holders of the Offered Securities in accordance with the terms of the Offered
Securities and the provisions of the Indenture, (C) the authorization, execution
and delivery by the Company of this Agreement, the Indenture and the
Registration Rights Agreement, (D) the performance by the Company of all of its
obligations under, and the compliance by the Company with all of the provisions
of, this Agreement, the Indenture and the Registration Rights Agreement, and
(E) the consummation of all of the transactions contemplated in each of this
Agreement, the Indenture and the Registration Rights Agreement, do not and will
not (i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any agreement or instrument,
insofar as such document is governed by PRC law, to which any of the Company or
any Material PRC Subsidiary is a party or by which the Company or any Material
PRC Subsidiary is bound or to which any of the property or assets of the Company
or any Material PRC Subsidiary is subject, (ii) result in any violation of the
provisions of the Articles of Association or business licenses or other
constituent documents of any Material PRC Subsidiary or any law or statute or
any order, rule, ruling or regulation of any PRC Governmental Agency having
jurisdiction over the Company or such Material PRC Subsidiary or any of their
properties, or (iii) require any PRC Government Authorization;



       (vi) Each of the contracts listed in Schedule F of such counsel’s opinion
(each a “Material Contract”) has been duly authorized, executed and delivered by
the applicable Material PRC Subsidiary or Shareholder and such entity or person,
to the extent applicable, has taken all necessary corporate actions to authorize
the performance thereof; the applicable Material PRC Subsidiary had the
corporate power and capacity to enter into and to perform its obligations under
such Material Contract; if applicable, such Material Contract has been properly
transferred, amended or assigned such that the applicable Subsidiary is the
obligor and beneficiary under such Material Contract; such transfers, amendments
or assignments were duly authorized, executed and delivered by the parties to
the applicable Material Contract; all PRC Governmental Authorizations required
in the PRC for such transfers, amendments and assignments have been obtained and
are in full force and effect; and all necessary steps for such transfers and
assignments have been taken and all consents required from all counter parties
to such contracts have been obtained and are in full force and effect;



       (vii) The events and transactions set forth in the Offering Circular
relating to the issue and sale of the Offered Securities do not violate
applicable PRC law, and no PRC Government Authorizations are required for the
consummation of the transactions contemplated in each of the Offering Circular,
this Agreement, the Indenture and the Registration Rights Agreement.



       (viii) Such counsel is not aware and has not heard from or been informed
by the Company or the PRC Subsidiaries or other sources, in each case after due
inquiries under current circumstances, there are any legal or governmental
proceedings pending in the PRC challenging the effectiveness or validity of the
events and transactions set forth in the

18



--------------------------------------------------------------------------------



 





  Offering Circular in connection with the issue and sale of the Offered
Securities, and such proceedings are threatened or contemplated by any PRC
Governmental Agency in the PRC;



       (ix) To the best of such counsel’s knowledge after due inquiries, the
Material PRC Subsidiaries have all necessary PRC Governmental Authorizations
with all PRC Governmental Agency for the Company and the Material PRC
Subsidiaries to own, lease, license and use properties and assets and to conduct
their businesses in connection with the Major Business in so far as such
properties and assets and the conduct of such business are governed by PRC law,
and such PRC Governmental Authorizations are in full force and effect and
contain no materially burdensome restrictions or conditions not described in the
Offering Circular; nothing has come to such counsel’s attention that any of the
Company and the Material PRC Subsidiaries are in violation of the provisions of
any such PRC Governmental Authorizations or that the business conducted by it
violates any PRC law to which any of the Company or the Material PRC
Subsidiaries is subject or by which any of the Company and the PRC Subsidiaries
is bound in connection with the Major Business;



       (x) Nothing has come to such counsel’s attention after due inquiries with
the Company and the Subsidiaries that any of the Material PRC Subsidiaries is in
violation of its constituent documents or in default in the performance or
observance of any material obligation, agreement, covenant or condition
contained in loan agreement, lease or other agreement or instrument governed by
the PRC law to which it is a party or by which it or any of its properties may
be bound;



       (xi) Each Material PRC Subsidiary owns or has valid licenses in full
force and effect or otherwise has the legal right to use, or can acquire on
reasonable terms, trademarks, service marks and trade names currently employed
by it in connection with the business currently operated by it; except as
described in the Offering Circular, based upon the representations and
warranties of the Material PRC Subsidiaries, the Material PRC Subsidiaries have
not received any notice of infringement of or conflict with asserted rights of
others with respect to any of the foregoing which, singly or in the aggregate,
if the subject of an unfavorable decision, ruling or finding, would result in
any material adverse change in the condition, financial or otherwise, in the
earnings, business or results of operations of the Company and the Material PRC
Subsidiaries, taken as a whole;



       (xii) The statements set forth in the Offering Circular insofar as they
purport to describe provisions of PRC law and documents governed by the PRC law
referred to therein are fair summarization of such matters and are correct in
major respects;



       (xiii) The entering into and performance or enforcement of this Agreement
in accordance with its terms will not subject the Purchasers to a requirement to
be licensed or otherwise qualified to do business in the PRC, nor will the
Purchasers be deemed to be resident, domiciled, carrying on business through all
establishment or place in the PRC or in breach of any laws or regulations in the
PRC by reason of the entering into, performance or enforcement of this
Agreement; and



       (xiv) Such counsel has no reason to believe that, as of the date of the
preliminary form of the Offering Circular, as of the date of the final form of
the Offering Circular and as of the date hereof, the Offering Circular or any
further amendment or supplement thereto made by the Company (other than the
financial statements therein, as to which such counsel expresses no opinion)
contained, insofar as matters relating to the PRC

19



--------------------------------------------------------------------------------



 





  Subsidiaries and matters of PRC law are concerned, an untrue statement of a
material fact or omitted to state a material fact necessary to make the
statement therein, in the light of the circumstances under which they were made,
not misleading.



       (e) The Purchasers shall have received an opinion, dated such Closing
Date, of Venture Law Group, a Professional Corporation, United States counsel
for the Company, that:



       (i) Assuming this Agreement and the Registration Rights Agreement have
been duly authorized, executed and delivered by the Company under Cayman Islands
law, this Agreement and the Registration Rights Agreement have each been duly
authorized, executed and delivered by the Company;



       (ii) Assuming the Indenture has been duly authorized, executed and
delivered under Cayman Islands law, the Indenture has been duly authorized,
executed and delivered; assuming the Offered Securities delivered on such
Closing Date have been duly authorized, executed, authenticated, issued and
delivered under Cayman Islands law, the Offered Securities delivered on such
Closing Date have been duly authorized and conform to the description thereof
contained in the Offering Document; and assuming the Indenture and the Offered
Securities delivered on such Closing Date constitute valid and legally binding
obligations of the Company under Cayman Islands law, the Indenture and the
Offered Securities delivered on such Closing Date against payment of the
purchase price therefore, when executed by the Company and authenticated by the
Trustee, in the manner provided for in the Indenture, will constitute valid and
legally binding obligations of the Company enforceable in accordance with their
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles;



       (iii) Assuming the Ordinary Shares initially issuable upon conversion of
the Offered Securities delivered on such Closing Date have been duly authorized
and reserved for issuance upon such conversion and, when issued upon such
conversion, will be validly issued, fully paid and nonassessable under Cayman
Islands law, the Ordinary Shares initially issuable upon conversion of the
Offered Securities delivered on such Closing Date have been duly authorized and
reserved for issuance upon such conversion and, when issued upon such
conversion, will be validly issued, fully paid and nonassessable; the authorized
capital stock of the Company conforms as to legal matters to the description
thereof contained in the Offering Document;



       (iv) The Company is not and, after giving effect to the offering and sale
of the Offered Securities and the application of the proceeds thereof as
described in the Offering Document, will not be an “investment company” as
defined in the Investment Company Act of 1940, as amended;



       (v) No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required for the Company’s
execution, delivery and performance of this Agreement, the Registration Rights
Agreement or the Indenture or the consummation of the transactions contemplated
thereby, except such as may be required under applicable state securities and
Blue Sky laws, and except such as may be required by federal and state
securities laws with respect to the Company’s obligations under the Registration
Rights Agreement;

20



--------------------------------------------------------------------------------



 





       (vi) Such counsel is not aware of any pending legal or governmental
actions, suits or proceedings involving the Company, any of its subsidiaries or
any of their respective properties that, if determined adversely to the Company
or any of its subsidiaries, would individually or in the aggregate have a
Material Adverse Effect;



       (vii) The execution and delivery by the Company of the Indenture, this
Agreement and the Registration rights Agreement do not, and the Company’s
performance of its obligations under the Indenture, this Agreement and the
Registration Rights Agreement, including the issuance and sale of the Offered
Securities and compliance with the terms and provisions thereof and the issuance
and delivery from time to time of the Underlying Shares upon conversion of the
Offered Securities in accordance with the terms of the Offered Securities and
the provisions of the Indenture, will not, (i) violate the Company’s Certificate
of Incorporation of Bylaws, (ii) conflict with, or constitute a default under,
any existing obligation of or restriction on the Company under any other
agreement listed as an exhibit to the Company’s transition report on Form 10-K
for the transition period from July 1, 2002 to December 31, 2002, or
(iii) result in any violation of any California or federal law, administrative
regulation or court decree as known to such counsel as applicable to the Company
and identified by an officer of the Company in a certificate delivered to such
counsel; it being understood that such counsel need express no opinion as to the
effect of the Company’s performance of its obligations in this Agreement, the
Indenture or the Registration Rights Agreement on the Company’s compliance with
financial covenants in Other Agreements;



       (viii) The statements (A) in the Offering Circular under the captions
“Description of the Notes” and “Certain Income Tax Consideration — U.S. Federal
Income Tax Consequences” insofar as such statements constitute summaries of the
legal matters, documents or proceedings referred to therein, fairly present the
information called for with respect to such legal matters, documents and
proceedings and fairly summarize the matters referred to therein;



       (ix) Such counsel has no reason to believe that the Offering Circular, or
any amendment or supplement thereto, or any Exchange Act Report incorporated by
reference in the Offering Circular as of the date hereof and as of such Closing
Date, contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading; such documents when they were filed with the Commission,
conformed in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission thereunder, including the
Sarbanes-Oxley Act; it being understood that such counsel need express no
opinion as to the financial statements or other financial data contained in the
Offering Circular and the Exchange Act Reports; and



       (x) Assuming the accuracy of the representations, warranties and
covenants of the Company and the Purchasers contained in the Agreement, it is
not necessary in connection with (i) the offer, sale and delivery of the Offered
Securities by the Company to the several Purchasers pursuant to this Agreement
or (ii) the resales of the Offered Securities by the several Purchasers in the
manner contemplated by this Agreement, to register the Offered Securities under
the Securities Act or to qualify an indenture in respect thereof under the Trust
Indenture Act.

21



--------------------------------------------------------------------------------



 





       (f) The Purchasers shall have received from Shearman & Sterling LLP, US
counsel for the Purchaser, such opinion or opinions, dated such the Closing
Date, with respect to the validity of the Offered Securities, the Offering
Circular, the exemption from registration for the offer and sale of the Offered
Securities by the Company to the several Purchasers and the resales by the
several Purchasers as contemplated hereby and other related matters as CSFB may
require, and the Company shall have furnished to such counsel such documents as
they request for the purpose of enabling them to pass upon such matters. In
rendering such opinion, Shearman & Sterling LLP may rely as to the incorporation
of the Company and all other matters governed by Cayman Islands law upon the
opinion of Maples and Calder and Jun He Law Offices referred to above.



       (g) The Purchasers shall have received a certificate, dated such Closing
Date, of the President or any Vice President and a principal financial or
accounting officer of the Company in which such officers, to the best of their
knowledge after reasonable investigation, shall state that the representations
and warranties of the Company in this Agreement are true and correct, that the
Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied hereunder at or prior to such Closing Date,
and that, subsequent to the respective dates of the most recent financial
statements in the Offering Document and Exchange Act Reports there has been no
material adverse change, nor any development or event involving a prospective
material adverse change, in the condition (financial or other), business,
properties or results of operations of the Company and its subsidiaries taken as
a whole except as set forth in the Offering Document and Exchange Act Reports or
as described in such certificate.



       (h) The Purchasers shall have received a letter, dated such Closing Date,
of PricewaterhouseCoopers which meets the requirements of subsection (a) of this
Section, except that the specified date referred to in such subsection will be a
date not more than three days prior to such Closing Date for the purposes of
this subsection.



       (i) On or prior to the date of this Agreement, the Purchasers shall have
received lockup letters from each of the executive officers and directors of the
Company and certain affiliated entities of the executive officers and directors
of the Company.

     Documents described as being “in the agreed form” are documents which are
in the forms which have been initialed for the purpose of identification by
Shearman & Sterling LLP, copies of which are held by the Company and CSFB, with
such changes as CSFB may approve.

     The Company will furnish the Purchasers with such conformed copies of such
opinions, certificates, letters and documents as the Purchasers reasonably
request. CSFB may in its sole discretion waive on behalf of the Purchasers
compliance with any conditions to the obligations of the Purchasers hereunder,
whether in respect of an Optional Closing Date or otherwise.

     7.     Indemnification and Contribution. (a) The Company will indemnify and
hold harmless each Purchaser, its officers, partners, members, directors and
each person, if any, who controls such Purchaser within the meaning of Section
15 of the Securities Act, against any losses, claims, damages or liabilities,
joint or several, to which such Purchaser may become subject, under the
Securities Act or the Exchange Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Offering Document, or any amendment or supplement thereto, or
any related preliminary offering circular or the Exchange Act Reports, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, including any
losses, claims, damages or

22



--------------------------------------------------------------------------------



 



liabilities arising out of or based upon the Company’s failure to perform its
obligations under Section 5(a) of this Agreement, and will reimburse each
Purchaser for any legal or other expenses reasonably incurred by such Purchaser
in connection with investigating or defending any such loss, claim, damage,
liability or action as such expenses are incurred; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement in or omission or alleged omission from any of such
documents in reliance upon and in conformity with written information furnished
to the Company by any Purchaser through CSFB specifically for use therein, it
being understood and agreed that the only such information consists of the
information described as such in subsection (b) below; and provided, further,
that with respect to any untrue statement or alleged untrue statement in or
omission or alleged omission from any preliminary offering circular the
indemnity agreement contained in this subsection (a) shall not inure to the
benefit of any Purchaser that sold the Offered Securities concerned to the
person asserting any such losses, claims, damages or liabilities, to the extent
that such sale was an initial resale by such Purchaser and any such loss, claim,
damage or liability of such Purchaser results from the fact that there was not
sent or given to such person, at or prior to the written confirmation of the
sale of such Offered Securities to such person, a copy of the Offering Document
(exclusive of any material included therein but not attached thereto) if the
Company had previously furnished copies thereof to such Purchaser.



       (b) Purchaser will severally and not jointly indemnify and hold harmless
the Company, its directors and officers and each person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act, against any
losses, claims, damages or liabilities to which the Company may become subject,
under the Securities Act or the Exchange Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Offering Document, or any amendment or supplement
thereto, or any related preliminary offering circular, or arise out of or are
based upon the omission or the alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by such Purchaser
through CSFB specifically for use therein, and will reimburse any legal or other
expenses reasonably incurred by the Company in connection with investigating or
defending any such loss, claim, damage, liability or action as such expenses are
incurred, it being understood and agreed that the only such information
furnished by any Purchaser consists of the following information in the Offering
Document furnished on behalf of each Purchaser: under the caption “Plan of
Distribution”, the third paragraph, the third and fourth sentences of the
eleventh paragraph and the thirteenth paragraph; provided, however, that the
Purchasers shall not be liable for any losses, claims, damages or liabilities
arising out of or based upon the Company’s failure to perform its obligations
under Section 5(a) of this Agreement.



       (c) Promptly after receipt by an indemnified party under this Section of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under
subsection (a) or (b) above, notify the indemnifying party of the commencement
thereof; but the failure to notify the indemnifying party shall not relieve it
from any liability that it may have under subsection (a) or (b) above except to
the extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided further that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have to an indemnified party otherwise than under subsection (a) or
(b) above. In case any such action is brought against any indemnified party and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein

23



--------------------------------------------------------------------------------



 





  and, to the extent that it may wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party will not be liable to such
indemnified party under this Section for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement includes (i)
an unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action and (ii) does not include a
statement as to or an admission of fault, culpability or failure to act by or on
behalf of any indemnified party.



       (d) If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Purchasers on the other from the offering of the Offered
Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company on the one hand and the Purchasers on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Purchasers on the other shall be deemed to be in the same proportion as
the total net proceeds from the offering (before deducting expenses) received by
the Company bear to the total discounts and commissions received by the
Purchasers from the Company under this Agreement. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or the Purchasers
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The amount
paid by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), no Purchaser shall be required to contribute
any amount in excess of the amount by which the total price at which the Offered
Securities purchased by it were resold exceeds the amount of any damages which
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. The Purchasers’ obligations in
this subsection (d) to contribute are several in proportion to their respective
purchase obligations and not joint.



       (e) The obligations of the Company under this Section shall be in
addition to any liability which the Company may otherwise have and shall extend,
upon the same terms and conditions, to each person, if any, who controls
Purchaser within the meaning of the Securities Act or the Exchange Act; and the
obligations of the Purchasers under this Section shall be in addition to any
liability which the respective Purchasers may otherwise have and shall extend,
upon the same terms and conditions, to each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act.

24



--------------------------------------------------------------------------------



 



     8.     Default of Purchasers. If any Purchaser or Purchasers default in
their obligations to purchase Offered Securities hereunder on either the First
Closing Date or any Optional Closing Date and the aggregate principal amount of
Offered Securities that such defaulting Purchaser or Purchasers agreed but
failed to purchase does not exceed 10% of the total principal amount of Offered
Securities that the Purchasers are obligated to purchase on such Closing Date,
CSFB may make arrangements satisfactory to the Company for the purchase of such
Offered Securities by other persons, including any of the Purchasers, but if no
such arrangements are made by such Closing Date, the non-defaulting Purchasers
shall be obligated severally, in proportion to their respective commitments
hereunder, to purchase the Offered Securities that such defaulting Purchasers
agreed but failed to purchase on such Closing Date. If any Purchaser or
Purchasers so default and the aggregate principal amount of Offered Securities
with respect to which such default or defaults occur exceeds 10% of the total
principal amount Offered Securities that the Purchasers are obligated to
purchase on such Closing Date and arrangements satisfactory to CSFB and the
Company for the purchase of such Offered Securities by other persons are not
made within 36 hours after such default, this Agreement will terminate without
liability on the part of any non-defaulting Purchaser or the Company, except as
provided in Section 9 (provided that if such default occurs with respect to
Optional after the First Closing Date, this Agreement shall not terminate as to
the Firm or any Optional Securities purchased prior to such termination). As
used in this Agreement, the term “Purchaser” includes any person substituted for
a Purchaser under this Section. Nothing herein will relieve a defaulting
Purchaser from liability for its default.

     9.     Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or its officers and of the several Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation, or statement as to the results thereof, made by or on behalf
of any Purchaser, the Company or any of their respective representatives,
officers or directors or any controlling person, and will survive delivery of
and payment for the Offered Securities. If this Agreement is terminated pursuant
to Section 8 or if for any reason the purchase of the Offered Securities by the
Purchasers is not consummated, the Company shall remain responsible for the
expenses to be paid or reimbursed by it pursuant to Section 5 and the respective
obligations of the Company and the Purchasers pursuant to Section 7 shall remain
in effect and if any Offered Securities have been purchased hereunder the
representations and warranties in Section 2 and all obligations under Section 5
shall also remain in effect. If the purchase of the Offered Securities by the
Purchasers is not consummated for any reason other than solely because of the
termination of this Agreement pursuant to Section 8 or the occurrence of any
event specified in clause (iii), (iv), (vi), (vii) or (viii) of Section 6(b),
the Company will reimburse the Purchasers for all out-of-pocket expenses
(including fees and disbursements of counsel) reasonably incurred by them in
connection with the offering of the Offered Securities, up to U.S.$100,000.

     10.     Notices. All communications hereunder will be in writing and, if
sent to the Purchasers will be mailed, delivered or faxed and confirmed to the
Purchasers c/o Credit Suisse First Boston LLC, Eleven Madison Avenue, New York,
N.Y. 10010-3629, Attention: Transactions Advisory Group (fax: 1-212-325-4296),
or, if sent to the Company, will be mailed, delivered or faxed and confirmed to
it at Room 1802, United Plaza, 1468 Nan Jing Road West, Shanghai 20040, China
(fax: (8610) 8580-5095), Attention: Charles Chao; provided, however, that any
notice to a Purchaser pursuant to Section 7 will be mailed, delivered or faxed
and confirmed to such Purchaser.

     11.     Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
controlling persons referred to in Section 7, and no other person will have any
right or obligation hereunder, except that holders of Offered Securities shall
be entitled

25



--------------------------------------------------------------------------------



 



to enforce the agreements for their benefit contained in the second and third
sentences of Section 5(b) hereof against the Company as if such holders were
parties thereto.

     12.     Representation of Purchasers. CSFB will act for the several
Purchasers in connection with this purchase, and any action under this Agreement
taken by CSFB.

     13.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

     14.     Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of laws.

     The Company hereby submits to the non-exclusive jurisdiction of the Federal
and state courts in the Borough of Manhattan in The City of New York in any suit
or proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Company irrevocably appoints Corporation Service
Company, 1172 Avenue of the Americas, 17th Floor New York, NY 10036, as its
authorized agent in the Borough of Manhattan in The City of New York upon which
process may be served in any such suit or proceeding, and agrees that service of
process upon such agent, and written notice of said service to the Company, by
the person serving the same to the address provided in Section 10, shall be
deemed in every respect effective service of process upon the Company in any
such suit or proceeding. The Company further agrees to take any and all action
as may be necessary to maintain such designation and appointment of such agent
in full force and effect for a period of seven years from the date of this
Agreement.

     The obligation of the Company in respect of any sum due to any Purchaser
shall, notwithstanding any judgment in a currency other than United States
dollars, not be discharged until the first business day, following receipt by
such Purchaser of any sum adjudged to be so due in such other currency, on which
(and only to the extent that) such Purchaser may in accordance with normal
banking procedures purchase United States dollars with such other currency; if
the United States dollars so purchased are less than the sum originally due to
such Purchaser hereunder, the Company agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Purchaser against such
loss. If the United States dollars so purchased are greater than the sum
originally due to such Purchaser hereunder, such Purchaser agrees to pay to the
Company an amount equal to the excess of the dollars so purchased over the sum
originally due to such Purchaser hereunder.

26



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Company and the several
Purchasers in accordance with its terms.

              Very truly yours,               SINA Corporation               By
           

--------------------------------------------------------------------------------

        Name:         Title:

Credit Suisse First Boston LLC
     Acting on behalf of itself
     and as the Representatives of
     the several Purchasers

      By Credit Suisse First Boston LLC       By          

--------------------------------------------------------------------------------

    Name:     Title:

27



--------------------------------------------------------------------------------



 



SCHEDULE A

                  Principal Amount of Purchaser   Firm Securities

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Credit Suisse First Boston LLC
    U.S.$72,000,000  
CITIC Capital Markets Ltd
    U.S.$  8,000,000  
 
   

--------------------------------------------------------------------------------

   
Total
    U.S.$80,000,000  

28



--------------------------------------------------------------------------------



 



SCHEDULE B

Form of PricewaterhouseCoopers Letter

SINA Corporation
88 Jianguo Road
16/F SOHO New Town, Building C
Chaoyang District, Beijing, 100022
People’s Republic of China

Credit Suisse First Boston LLC
Eleven Madison Avenue
New York, New York 10010
U.S.A.

Ladies and Gentlemen:

We have audited the consolidated financial statements of SINA Corporation (the
“Company”) and subsidiaries as of December 31, 2002, June 30, 2002 and 2001 and
for the six months ended December 31, 2002 and each of the three years in the
period ended June 30, 2002 included in the Company’s Transition Report on Form
10-K for the transition period of the six months ended December 31, 2002, and
incorporated by reference in the confidential Offering Circular (the “Offering
Circular” dated as of the date hereof) for the Company’s Zero Coupon Convertible
Subordinated Notes due July 15, 2023 (the “Notes”). Our reports with respect
thereto are also incorporated by reference in the offering circular dated
June 30, 2003.

This letter is intended for use in connection with the offer and sale of the
Notes in the United States in reliance on Rule 144A of the Act (as defined
herein) to qualified institutional buyers as defined in Rule 144A. It is not to
be used in any other jurisdiction whatsoever, except in connection with any
potential or actual proceeding or dispute under United States federal or state
securities laws, in connection with the offering of the Notes.

This letter is being furnished in reliance upon your representation to us that:



a.   You are knowledgeable with respect to the due diligence review process that
would be performed if this placement of securities were being registered
pursuant to the Securities Act of 1933 (the “Act”).   b.   In connection with
the offering of the Zero Coupon Convertible Subordinated Notes, the review
process you have performed is substantially consistent with the due diligence
review process that you would have performed if this placement of securities
were being registered pursuant to the Act.

In connection with the Offering Circular:



1.   We are independent certified public accountants with respect to the Company
under Rule 101 of the Code of Professional Conduct of the American Institute of
Certified Public Accountants, and its rulings and interpretations.

29



--------------------------------------------------------------------------------



 





2.   Company officials have advised us that the financial statements included in
the Offering Circular are prepared in accordance with Regulation S-X of the
Securities and Exchange Commission (the “SEC”). In our opinion, the consolidated
financial statements and financial statement schedule audited by us and
incorporated by reference in the Offering Circular comply as to form in all
material respects with the applicable sections of Regulation S-X.   3.   We have
not audited any financial statements of the Company as of any date or for any
period subsequent to December 31, 2002; although we have conducted an audit for
the six months ended December 31, 2002, the purpose (and therefore the scope) of
the audit was to enable us to express an opinion on the consolidated financial
statements as of December 31, 2002 and for the six months then ended, but not on
the financial statements for any interim period within that period. Therefore,
we are unable to and do not express any opinion on the unaudited condensed
consolidated balance sheet as of March 31, 2003 and the unaudited condensed
consolidated statements of operations, of cash flows and of changes in
shareholders’ equity for the three month periods ended March 31, 2003 and 2002
included in the Company’s Quarterly Report on Form 10-Q for the quarter ended
March 31, 2003 incorporated by reference in the Offering Circular, or on the
financial position, results of operations, or cash flows as of any date or for
any period subsequent to December 31, 2002.   4.   For purposes of this letter
we have read the 2003 minutes of the meetings of the shareholders, the Board of
Directors of the Company and its subsidiaries as set forth in the minute books
as of June 27, 2003, officials of the Company having advised us that the minutes
of all such meetings through that date were set forth therein, and have carried
out other procedures to June 27, 2003 (our work did not extend to the period
from June 28, 2003 to June 30, 2003, inclusive), as follows:



  (a)   With respect to the three month periods ended March 31, 2003 and
March 31, 2002, we have -

        (i) Performed the procedures specified by the American Institute of
Certified Public Accountants for a review of interim financial information as
described in SAS No. 100 (applicable to 2003) and SAS No. 71(applicable to
2002), Interim Financial Information, on the unaudited condensed consolidated
financial statements for these periods, described in 4, included in the
Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2003,
incorporated by reference in the Offering Circular; and     (ii) Inquired of
certain officials of the Company who have responsibility for financial and
accounting matters whether the unaudited condensed consolidated financial
statements referred to in 5. a(i) above comply as to form in all material
respects with the applicable sections of Regulation S-X.



  (b)   With respect to the period from April 1, 2003 to May 31, 2003, we have -

        (i) Read the unaudited consolidated financial data of the Company and
subsidiaries for April and May of 2003 and 2002 furnished us by the Company,
officials of the Company having advised us that no such financial data as of any
date or for any period subsequent to May 31, 2003, were available, and

30



--------------------------------------------------------------------------------



 

        (ii) Inquired of certain officials of the Company who have
responsibility for financial and accounting matters as to whether the unaudited
consolidated financial data referred to in b(i) are stated on a basis
substantially consistent with that of the audited consolidated financial
statements incorporated by reference in the Offering Circular.



      The foregoing procedures do not constitute an audit made in accordance
with generally accepted auditing standards. Also, they would not necessarily
reveal matters of significance with respect to the comments in the following
paragraph. Accordingly, we make no representations as to the sufficiency of the
foregoing procedures for your purposes.



5.   Nothing came to our attention as a result of the foregoing procedures,
however, that caused us to believe that:

            (a) (i)   Any material modifications should be made to the unaudited
condensed consolidated financial statements described in 5a.(i), incorporated by
reference in and included in the Offering Circular, for them to be in conformity
with accounting principles generally accepted in the United States of America;
or               (ii)   The unaudited condensed consolidated financial
statements described in 5a.(i) do not comply as to form in all material respect
is with the applicable sections of Regulation of S-X.



      (b) At May 31, 2003, (i) there was any changes in the capital stock (other
than issuance of common stock under the Company’s employee stock plans),
increase in long-term debt or decrease in consolidated net current assets or
stockholders’ equity as compared with the amounts shown in the March 31, 2003
unaudited condensed consolidated balance sheet included in the Company’s
Quarterly Report on Form 10-Q for the quarter ended March 31, 2003, incorporated
by reference in and included in the Offering Circular; or (ii) for the period
from April 1, 2003 to May 31, 2003, there was any decrease, as compared with the
corresponding period in the preceding year, in consolidated net revenues or any
increases in the operating loss or net loss, except in all instances for
changes, increases, or decreases that the Offering Circular discloses have
occurred or may occur.



6.   As mentioned in 5b, Company officials have advised us that no consolidated
financial data as of any date or for any period subsequent to May 31, 2003, were
available; accordingly, the procedures carried out by us with respect to changes
in financial data items after May 31, 2003, have, of necessity, been even more
limited than those with respect to the periods referred to in 5. We have
inquired of certain officials of the Company who have responsibility for
financial and accounting matters whether (i) at June 27, 2003 there was any
change in the capital stock (other than issuance of common stock under the
Company’s employee stock plans), increase in long-term debt or decrease in
consolidated net current assets (working capital) or stockholders’ equity of the
Company as compared with amounts shown on the March 31, 2003 unaudited condensed
consolidated balance sheet included in the Company’s Quarterly Report on
Form 10-Q for the quarter ended March 31, 2003 incorporated by reference in the
Offering Circular or (ii) for the period from April 1, 2003 to June 27, 2003,
there were any decreases, as compared with the corresponding period in the
preceding year, in total consolidated net revenues, income from operations or
net income. On the basis of these inquiries and our reading of the minutes as
described in 5 above, nothing came to our attention that caused us to believe
that there was any such

31



--------------------------------------------------------------------------------



 





    increase or decrease, except in all instances that the Offering Circular
discloses have occurred or may occur.   7.   For purposes of this letter, we
have also read the items identified by you on the attached copy of the Offering
Circular and have performed the following procedures, which were applied as
indicated with respect to the symbols explained below. We make no comment as to
whether the SEC would view any non-GAAP financial information included or
incorporated by reference in the Offering Circular as being compliant with the
requirements of Regulation G or Item 10 of Regulation S-K.

        A Compared to or recalculated or derived from a corresponding amount in
the consolidated financial statements of the Company at December 31, 2002,
June 30, 2002 and 2001, and the results of their operations and their cash flows
for the six months ended December 31, 2002 and each of the three years in the
period ended June 30, 2002, 2001 and 2000 included in the Company’s Transition
Report on Form 10-K for the transition period of the six months ended
December 31, 2002 incorporated by reference in the Offering Circular, adjusted
where appropriate for rounding, and found such amounts to be in agreement. As
applicable, we make no representation as to the reasons set forth in the
Offering Circular and in the Form 10-K for any increase or decrease in the
amounts or percentages. The term “working capital” as used in the Selected
Consolidated Financial Data section of the Offering Circular and the Form 10-K
is defined as current assets less current liabilities.         B Compared to or
recalculated or derived from a corresponding amount in the condensed
consolidated financial statements of the Company included in the Company’s
quarterly report on Form 10-Q for the quarter ended March 31, 2003 incorporated
by reference in the Offering Circular. As applicable, we make no representation
as to the reasons set forth in the Offering Circular and in the Form 10-Q for
any increase or decrease in the amounts or percentages. The term “working
capital” as used in the Selected Consolidated Financial Data sections of the
Offering Circular and the Form 10-Q is defined as current assets less current
liabilities. We make no comment as to the definition of “total capitalization”
as used in the Capitalization section.         C Compared to a schedule prepared
by the Company from its accounting records. We (a) compared the amounts on the
schedule to corresponding amounts appearing in the accounting records and found
such amounts to be in agreement, and (b) determined that the schedule was
mathematically correct.         D Compared to or recalculated or derived from a
corresponding amount in the consolidated financial statements of the Company at
June 30, 1999 and 1998, and each of the two years in the period ended June 30,
1999 and 1998, not incorporated by reference or included in the Offering
Circular. As applicable, we make no representation as to the reasons set forth
in the Offering Circular for any increase or decrease in the amounts or
percentages. The term “working capital” as used in the Selected Consolidated
Financial Data sections of the Offering Circular and the Form 10-K is defined as
current assets less current liabilities.         E Recomputed from the actual
March 31, 2003 column to give effect to the estimated net proceeds of the Notes
to be offered in the Offering Circular. However, we make no comment as to
whether the sale of the Notes will be

32



--------------------------------------------------------------------------------



 

          consummated and the use of proceeds as described therein will actually
occur.         F Compared to or recalculated or derived from a corresponding
amount in the unaudited consolidated financial statements of the Company at
December 31, 2001, and the results of their operations and their cash flows for
the six months ended December 31, included in the Company’s Transition Report on
Form 10-K for the transition period of the six months ended December 31, 2002
incorporated by reference in the Offering Circular, adjusted where appropriate
for rounding, and found such amounts to be in agreement. As applicable, we make
no representation as to the reasons set forth in the Offering Circular and in
the Form 10-K for any increase or decrease in the amounts or percentages. The
term “working capital” as used in the Selected Consolidated Financial Data
section of the Offering Circular and the Form 10-K is defined as current assets
less current liabilities.



8.   The procedures enumerated in paragraph 8 do not constitute an audit
conducted in accordance with generally accepted auditing standards. Accordingly,
we make no representations regarding the sufficiency of the foregoing procedures
for your purposes.   9.   It should be understood that we make no
representations regarding questions of legal interpretation or regarding the
sufficiency for your purposes of the procedures enumerated in paragraphs 8;
also, such procedures would not necessarily reveal any material misstatement of
the amounts or percentages listed above. Further, we have addressed ourselves
solely to the foregoing data as set forth in the Offering Circular and make no
representations regarding the adequacy of disclosure or regarding whether any
material facts have been omitted.   10.   This letter is solely for the
information of the addressees and to assist Credit Suisse First Boston LLC in
conducting and documenting its investigation of the affairs of the Company in
connection with the offering of the Notes covered by the Offering Circular, and
is not to be used, circulated, quoted, or otherwise referred to for any other
purpose, including but not limited to the registration, purchase or sale of the
Notes or securities, nor is it to be filed with or referred to in whole or in
part in the Offering Circular or any other document, except that reference may
be made to it in the Purchase Agreement in connection with the offering of the
Notes or in any list of closing documents pertaining to the offering of
convertible notes covered by the Offering Circular.

Yours very truly,

33



--------------------------------------------------------------------------------



 



SCHEDULE C

List of PRC Subsidiaries

          Subsidiary   Ownership by the Company

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Beijing SINA Information Technology Co., Ltd.
    99.35 %
Beijing SINA Internet Technology Service Co., Ltd.
    100 %
Shanghai SINA Online Information Technology Co., Ltd.
    100 %
Shanghai SINA Technology Service Co. Ltd.
    100 %
Star-Village.com (Beijing) Internet Technology Limited
    100 %
Shanghai NC-SINA Information Technology Co. Ltd.
    51 %
Beijing SINA Interactive Advertising Co., Ltd.
    25 %

34



--------------------------------------------------------------------------------



 



SCHEDULE D

List of Material PRC Subsidiaries

          Subsidiary   Ownership by the Company

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Beijing SINA Internet Tech. Service Co., Ltd.
    100 %
Beijing SINA Info. Tech. Co., Ltd.
    99.35 %
Beijing SINA Internet Info. Service Co. Ltd.
    0 %
Beijing Star-Village.com Cultural Development Co., Ltd.
    0 %
Guangzhou Media Message Technologies, Inc.
    0 %

35